Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  159023 & (25)(27)(28)                                                                                    David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  DIANE LYNN JONES,                                                                                     Richard H. Bernstein
           Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159023
                                                                     COA: 345117
                                                                     Wayne CC: 16-011112-CD
  DTE ENERGY CORPORATE SERVICES,
  LLC,
           Defendant-Appellant.

  ______________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the January 22, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to stay proceedings is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2019
         a0212
                                                                                Clerk